Exhibit 10.1

 

NBC CAPITAL CORPORATION

 

2005 DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

NBC CAPITAL CORPORATION

2005 DEFERRED COMPENSATION PLAN

 

INDEX

 

     PAGE


--------------------------------------------------------------------------------

ARTICLE I - PURPOSE

   1

ARTICLE II - DEFINITIONS

   1

ARTICLE III - ELIGIBILITY AND PARTICIPATION

   3

ARTICLE IV - DEFERRALS

   3

Deferral of Compensation

   3

Deferral of Bonus

   4

Short-Term Deferrals

   4

Form of Deferral Election

   4

Authority of the Committee

   4

ARTICLE V - COMPANY CONTRIBUTIONS

   5

Company Contributions

   5

Vesting

   5

ARTICLE VI - MAINTENANCE AND INVESTMENT OF DEFERRED BENEFIT ACCOUNTS

   5

Establishment of Accounts

   5

Status of Accounts

   5

Investment Policy

   5

Accounting

   6

Valuation Notice

   6

ARTICLE VII - RETIREMENT BENEFITS

   7

Payment Procedures

   7

Alternative Forms of Distribution

   7

Alternative Benefit Commencement Date

   7

Amount of Retirement Benefit

   7

Schedule A

   8

Small Benefit

   8

ARTICLE VIII - DEATH BENEFITS

   8

Beneficiary Designation

   8

Participant’s Death Before Benefit Commencement Date

   8

Participant’s Death After Benefit Commencement Date

   9

Death of Beneficiary

   9

 

i



--------------------------------------------------------------------------------

ARTICLE IX - SHORT TERM DEFERRALS; HARDSHIP WITHDRAWALS; OTHER DISTRIBUTIONS

   9

Short-Term Deferrals

   9

Hardship Withdrawals

   9

Benefits Payable on Termination for Cause

   10

Early Payments

   11

Disability

   11

ARTICLE X - PLAN ADMINISTRATION

   11

Powers

   11

Payments

   11

Delegation of Administrative Authority

   12

Claims

   12

ARTICLE XI - PARTICIPANTS’ RIGHTS

   13

Spendthrift Provision

   13

No Continued Employment

   13

Offset

   13

Obligation for Benefit Payments

   13

Taxes

   13

Company’s Protection

   13

ARTICLE XII - MISCELLANEOUS

   14

Termination of Plan

   14

Funding

   14

Inurement

   14

No Effect on Other Benefits

   14

Amendment and Modification

   15

Governing Law

   15

EXHIBIT A - Participating Affiliates

   16

EXHIBIT B - Investment Policy

   17

 

ii



--------------------------------------------------------------------------------

NBC CAPITAL CORPORATION

2005 DEFERRED COMPENSATION PLAN

 

NBC Capital Corporation, a corporation organized and existing under the laws of
the State of Mississippi (the “Company”), hereby adopts this 2005 Deferred
Compensation Plan, to be effective with respect to remuneration payable for
services rendered on or after January 1, 2005 (the “Plan”).

 

ARTICLE I

PURPOSE

 

The Plan is intended to be an unfunded deferred compensation arrangement for the
benefit of key management officers and employees of the Company and its
Affiliates (as defined below), within the meaning of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). As such, this Plan is not
intended to constitute an employee benefit plan under ERISA and is not intended
to be subject to the provisions of Parts 2, 3, and 4 of Title I of ERISA. In
accordance with such intent, any obligation of the Company or its Affiliates to
pay benefits hereunder shall be deemed to be an unsecured promise, and any right
of a Participant (as defined below) or Beneficiary (as defined below) to enforce
such obligation shall be solely as a general creditor of the Company. The Plan
is not intended to constitute a qualified employee benefit plan within the
meaning of Section 401(a) of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

ARTICLE II

DEFINITIONS

 

2.1 Affiliate means any corporation or other form of entity of which the Company
owns, directly or indirectly, 50% or more of the total combined voting power of
all classes of stock or other equity interests, provided that such entity is
designated by the Committee as a participating entity hereunder. The Affiliates
designated as participating entities hereunder are set forth on Exhibit A
hereto, as the same may be amended from time to time.

 

2.2 Beneficiary means the person, persons, entity or entities designated by a
Participant in accordance with Section 8.1 hereof to receive death benefits
hereunder.

 

2.3 Benefit Commencement Date means the date on which a Participant’s Retirement
Benefit is paid or first commences. The Initial Benefit Commencement Date shall
mean the first business day of the calendar month that coincides with or
immediately follows the sixth month after a Participant’s employment with the
Company and its Affiliates ceases, for any reason. Such initial date may be
modified by a Participant on Schedule A hereto in accordance with the provisions
of Section 7.5 hereof.

 

2.4 Board or Board of Directors means the Board of Directors of the Company.



--------------------------------------------------------------------------------

2.5 Bonus means an amount payable to a Participant under a separate plan,
policy, or program maintained by the Company or an Affiliate. Incentive Bonus
means a Bonus that satisfies the requirements imposed under Code Section 409A
and is designated as such by the Committee.

 

2.6 Change in Control shall have the meaning ascribed to such term in the NBC
Capital Corporation 2001 Long-Term Incentive Compensation Plan, subject to any
limitations or modifications imposed under Code Section 409A. The Committee
shall determine whether a Change in Control has occurred hereunder and the date
of such change.

 

2.7 Committee means the administrator of this Plan; the Compensation Committee
of the Board shall act as the Committee hereunder.

 

2.8 Company Contributions means the amount credited to a Participant’s Deferred
Benefit Account, if any, in accordance with Section 5.1 hereof.

 

2.9 Compensation means the base salary and any commission paid by the Company or
an Affiliate to a Participant for services to be rendered during a calendar
year, but determined before reduction for compensation deferred pursuant to this
Plan or any other plan of deferred compensation maintained by the Company or an
Affiliate, including any such plan maintained in accordance with Code Section
401(k) or Code Section 125. For this purpose, Compensation shall not include the
amount of any long-term disability benefit or any form of retirement or deferred
compensation payment distributed from a plan or arrangement sponsored by the
Company or an Affiliate or any form of severance benefit paid by the Company or
an Affiliate.

 

2.10 Deferred Benefit Account or Account means one or more accounts maintained
on the books of the Company with respect to each Participant hereunder.

 

2.11 Determination Date means the Annual Determination Date and such other dates
as may be designated, from time to time, by the Committee. Annual Determination
Date means the last day of the Plan Year. The designation of such Determination
Dates need not be uniform as to all Deferred Benefit Accounts maintained
hereunder.

 

2.12 Disabled or Disability means that a Participant has, as a result of a
medically determinable physical or mental impairment, which is expected to
result in death or to last at least 12 months, been receiving income replacement
benefits for a period of not less than three months under a separate long-term
disability plan or policy maintained by the Company or an Affiliate.

 

2.13 Financial Hardship means the occurrence of a severe financial hardship;
such hardship shall be attributable to a sudden and unexpected illness or
accident of the Participant or his or her spouse or dependents, the loss of
property by the Participant, or similar extraordinary and unforeseeable
circumstances beyond the control of a Participant.

 

2.14 Participant means an executive officer, manager, or other key employee of
the Company or an Affiliate, each of whom is designated in accordance with
Article III hereof.

 

2



--------------------------------------------------------------------------------

2.15 Plan means this 2005 Deferred Compensation Plan, as may be amended,
restated, or replaced from time to time.

 

2.16 Plan Year means the 12-month period beginning each January 1st and ending
each December 31st.

 

2.17 Retirement Benefit means a benefit payable as of a Participant’s Benefit
Commencement Date in accordance with Article VII hereof.

 

2.18 Schedule A means one or more written schedules that provide for (a) the
deferral of a Participant’s Compensation and/or Bonus hereunder, (b) the
designation of a Benefit Commencement Date, and/or (c) an election as to a form
of benefit payment.

 

2.19 Short-Term Deferral means the deferral of a Participant’s Compensation or
Bonus for a designated period of not less than 24 months, measured from the last
day of the Plan Year with respect to which such Compensation or Bonus is
payable.

 

2.20 Other Definitions. The following terms shall have the meanings ascribed
below: “Adverse Determination” is defined in Section 9.4 hereof; and “Cause” is
defined in Section 9.3 hereof.

 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

 

Participants hereunder shall be executive officers, managers, and other key
employees of the Company or an Affiliate, who may be designated individually or
by groups or categories, in the discretion of the Committee. The Committee shall
notify each executive officer, manager, or other key employee of his or her
eligibility to participate in this Plan. Participation shall commence upon the
execution of a Schedule A or similar agreement as provided herein.

 

ARTICLE IV

DEFERRALS

 

4.1 Deferral of Compensation. A Participant shall be entitled to elect to defer
an amount not to exceed 25% of his or her Compensation in accordance with the
following rules:

 

  a. During the 30-day period immediately following receipt of an initial notice
of participation in accordance with Article III hereof; such election shall be
effective with respect to Compensation payable for services performed after such
election is received and accepted by the Committee; and

 

  b. During the 30-day period immediately preceding the first day of each Plan
Year (or such shorter period permitted by the Committee); such election shall be
effective with respect to Compensation payable for services rendered during such
Plan Year.

 

3



--------------------------------------------------------------------------------

4.2 Deferral of Bonus. A Participant shall be entitled to elect to defer up to
100% of his or her Bonus pursuant to a separate election on Schedule A hereto,
subject to the following rules:

 

  a. Subject to the approval of the Committee, during the 30-day period
immediately following receipt of an initial notice of participation in
accordance with Article III hereof; or

 

  b. At the time prescribed under Section 4.1b hereof.

 

As to an Incentive Bonus, a Participant shall be entitled to elect to defer up
to 100% of such Bonus not later than the date that is at least six months prior
to the date on which the performance or similar period applicable to such Bonus
expires or during such other election period as may be designated by the
Committee.

 

4.3 Short-Term Deferrals. A Participant may designate all or a portion of any
Compensation or Bonus deferred hereunder as a Short-Term Deferral at the time or
times prescribed under Section 4.1 or 4.2 hereof, as the case may be, subject to
the following additional rules:

 

  a. A Participant’s designation of Compensation or Bonus defined hereunder as a
Short-Term Deferral shall be irrevocable; and

 

  b. A Participant shall designate the deferral period with respect to such
amount on Schedule A hereto, which period shall not be less than 24 months,
measured from the last day of the Plan Year with respect to the initial year in
which Compensation or Bonus is otherwise payable; the designation of such
deferral period shall be irrevocable.

 

4.4 Form of Deferral Election. An election to defer Compensation or Bonus
hereunder shall be made, in writing, and shall be irrevocable during the Plan
Year with respect to which the election relates or such longer period as may be
designated by the Committee. An election to defer Compensation hereunder shall
remain in effect during the Plan Year following the year in which the election
is made in accordance with the provisions of Sections 4.1 and 4.2 hereof. An
election to defer a Bonus hereunder shall relate to the Bonus specified in the
affected Schedule A.

 

4.5 Authority of the Committee. The Committee, in its discretion, may further
limit the amount of Compensation or Bonus subject to deferral hereunder, may
prescribe a minimum deferral amount, may designate additional forms of
remuneration for deferral under the Plan, may permit multiple Benefit
Commencement Dates or forms of payment with respect to amounts deferred
hereunder, and may adopt such additional procedures as the Committee deems
necessary or appropriate.

 

4



--------------------------------------------------------------------------------

ARTICLE V

COMPANY CONTRIBUTIONS

 

5.1 Company Contributions. The Committee, in its sole discretion, may credit an
additional amount to the Deferred Benefit Account of any Participant hereunder.
Any such contribution need not be uniform with respect to all Participants, but
may be made with respect to any Participant or group of Participants in such
amounts and at such times as may be designated by the Committee.

 

5.2 Vesting. The Committee, in its discretion, may establish a vesting schedule
with respect to any Company Contribution hereunder (including earnings, gains or
losses allocable to such amount). The Committee shall provide written notice of
any such schedule to each affected Participant; any such schedule need not be
uniform with respect to all affected Participants or each Company Contribution
hereunder.

 

ARTICLE VI

MAINTENANCE AND INVESTMENT OF DEFERRED BENEFIT ACCOUNTS

 

6.1 Establishment of Accounts. The Company shall establish and maintain one or
more Deferred Benefit Accounts, which shall be credited with a Participant’s
Compensation or Bonus deferred and Company Contributions made hereunder. A
Deferred Benefit Account may be administered as one or more subaccounts to
facilitate (a) the maintenance of any vesting schedule imposed hereunder, (b)
the administration of Short-Term Deferrals, (c) the administration of a
particular method of crediting income, gain, or losses, (d) the administration
of a particular method or time of payment, (e) the payment of installments, or
(f) for such other purpose as the Committee may deem necessary or appropriate.

 

6.2 Status of Accounts. An Account established hereunder shall be a bookkeeping
entry only. The establishment and maintenance of any such account shall not be
deemed to create a trust or other form of fiduciary relationship between the
Company (or an Affiliate) and any Participant or Beneficiary or otherwise
create, for the benefit of any Participant or Beneficiary, an ownership interest
in or expectation of any specific asset of the Company (or of any Affiliate).

 

6.3 Investment Policy. The Committee shall establish an investment policy with
respect to amounts credited to Accounts maintained hereunder, which policy shall
be attached hereto as Exhibit B. Such policy may provide for the aggregation and
investment of all Accounts, for the investment of such accounts in accordance
with the specifications of each Participant or for a combination thereof. Such
determination shall be made in the sole discretion of the Committee and need not
be uniform as to all Accounts maintained hereunder.

 

If the Committee determines that the Accounts shall be aggregated for investment
purposes, the Committee, in its discretion, shall direct the manner in which
gain or loss is determined hereunder. The exercise of such discretion may
include, but shall not be limited to, the appointment of an investment advisor
or discretionary trustee to direct the investment and reinvestment of amounts
credited to the Accounts.

 

5



--------------------------------------------------------------------------------

If the Committee permits Participants to provide investment specifications with
respect to Accounts maintained hereunder, such specifications shall be deemed to
be advisory only and shall not bind the Company, an Affiliate, or the Committee
to acquire any specific property or to invest the assets of any trust
established in connection with this Plan in accordance therewith. Such
specifications shall relate to investment in the types of property, including
open or closed end mutual funds, common or collective funds or other pooled or
collective accounts, as may be designated, from time to time, by the Committee.
The Committee shall adopt rules governing investment specifications hereunder,
including, without limitation (a) the increments in which such specifications
shall be expressed, (b) the time or times at which changes can be made, (c)
distinctions between the investment of prospective contributions and existing
balances, and (d) such other procedures as the Committee may determine are
necessary or appropriate. Such rules need not be uniform as to all Participants
and may be expressed in the form of written procedures or informally, as
administrative practices.

 

If a Participant ceases to be an employee of the Company or an Affiliate for any
reason, the Committee, in its sole discretion, may direct that gain or loss
credited to such Participant’s Accounts be determined with respect to one or
more investments designated by the Committee or may permit such Participant or
Beneficiary to continue to specify the investments in which his or her Accounts
are deemed to be invested. Such determination shall be made in the sole
discretion of the Committee and need not be uniform as to all Participants.

 

6.4 Accounting. As of each Determination Date, a Participant’s Accounts or
subaccounts, as the case may be, shall be adjusted as follows:

 

  a. There shall be credited to each Deferred Benefit Account maintained
hereunder the amount of any Compensation or Bonus deferred since the prior
Determination Date.

 

  b. Any Company Contributions since the immediately preceding Determination
Date shall be credited to each affected Participant’s Deferred Benefit Account.

 

  c. Income, gain, or loss shall be credited (or charged) to the Participant’s
Accounts for the period since the immediately preceding Determination Date.

 

  d. The Participant’s Accounts shall be reduced by any payment or other form of
distribution made since the immediately preceding Determination Date.

 

6.5 Valuation Notice. At least as frequently as each Annual Determination Date,
the Committee (or its designee) shall furnish each Participant with a valuation
notice, which shall include the amounts credited to the Participant’s Accounts
and the income, gains, or losses allocated to such Accounts since the
immediately preceding Determination Date.

 

6



--------------------------------------------------------------------------------

ARTICLE VII

RETIREMENT BENEFITS

 

7.1 Payment Procedures. Unless a Participant completes a Schedule A in
accordance with the provisions of Section 7.5 hereof and such election becomes
effective, his or her Retirement Benefit shall be distributed in the form of a
single-sum payment as of his or her Initial Benefit Commencement Date.

 

7.2 Alternative Forms of Distribution. A Participant shall be entitled to elect
to receive his or her Retirement Benefit in the form of substantially equal
annual installment payments for a period designated by such Participant, but not
in excess of ten consecutive years; such installments shall commence as of the
Participant’s Benefit Commencement Date and shall be paid on the first business
day of each February thereafter. Any such election shall be subject to the
provisions of Section 7.5 hereof. Except as to Short-Term Deferrals or as may be
otherwise permitted by the Committee, any such election shall apply to the
aggregate amount credited to a Participant’s Accounts.

 

7.3 Alternative Benefit Commencement Date. Except as to a Short-Term Deferral, a
Participant shall be entitled to designate a Benefit Commencement Date on
Schedule A, subject to the provisions of Section 7.5 hereof. Unless otherwise
permitted by the Committee, any such designation shall apply to the aggregate
amount credited to his or her Accounts.

 

7.4 Amount of Retirement Benefit. The amount of a Participant’s Retirement
Benefit hereunder shall equal the vested amount credited to such Participant’s
Accounts, determined in accordance with the following rules:

 

  a. If such benefit is paid in the form of a single-sum, such benefit shall
equal the aggregate vested amount credited to such Participant’s Accounts as of
the Determination Date that corresponds to or immediately follows such
Participant’s Benefit Commencement Date.

 

  b. If such benefit is paid in the form of installments, the amount of each
annual installment shall equal the vested value of the Participant’s Accounts as
of the Annual Determination Date that coincides with or immediately precedes the
payment date multiplied by a fraction (i) the numerator of which is one, and
(ii) the denominator of which is the number of annual installments then
remaining to be paid pursuant to the Participant’s election. During the
installment period, the Participant’s Accounts shall be credited with income,
gain, or loss in accordance with the provisions of Article VI hereof. To
facilitate installment distribution hereunder, each Participant’s deemed
investments shall be liquidated on a pro rata basis, unless the Committee
provides otherwise.

 

  c. If a Participant has elected to defer his or her Bonus with respect to the
year in which his or her Benefit Commencement Date occurs, the principal amount
of such Bonus shall be (i) paid in the form of a single-sum as of the
Determination Date that coincides with or immediately follows the date on which
the Bonus is

 

7



--------------------------------------------------------------------------------

credited to the Participant’s Deferred Benefit Account hereunder, or (ii) added
to such Participant’s Deferred Benefit Account and administered in accordance
with subparagraph (b) hereof.

 

7.5 Schedule A. A Participant shall be entitled to modify the time and/or manner
of payment prescribed under Section 7.1 hereof, from time to time, subject to
the following:

 

  a. Any such election shall be effective no earlier than 12 months following
the date on which it is received and accepted by the Committee;

 

  b. Any such election shall designate a Benefit Commencement Date that is not
less than five years after the Benefit Commencement Date then in effect;

 

  c. If any such schedule modified a Benefit Commencement Date previously
designated by such Participant, such modification shall be made not less than 12
months after the Benefit Commencement Date then in effect; and

 

  d. Except as may be permitted under Article IX hereof, any such election as to
the manner of payment shall not result in the acceleration of payments
hereunder.

 

7.6 Small Benefit. If the aggregate value of a Participant’s Accounts is $10,000
or less, determined as of such Participant’s Initial Benefit Commencement Date,
the Committee shall distribute such amount to such Participant in the form of a
single-sum payment as of such date.

 

ARTICLE VIII

DEATH BENEFITS

 

8.1 Beneficiary Designation. A Participant shall be entitled to designate one or
more Beneficiaries on forms provided by the Committee. Any such designation may
be modified by delivery of a new designation to the Committee. Any designation
or modification shall be effective upon its receipt and acceptance by the
Committee. If a Participant fails to designate a Beneficiary or if a
Participant’s designation cannot be administered, any death benefit payable
hereunder shall be paid:

 

  a. First to the Participant’s spouse, if he or she survives the Participant;

 

  b. Second, to the Participant’s children, in equal shares, if the Participant
is not survived by a spouse; or

 

  c. Third, to the Participant’s estate, if the Participant is not survived by a
spouse or children.

 

8.2 Participant’s Death Before Benefit Commencement Date. If a Participant dies
before his or her Benefit Commencement Date, the Participant’s Beneficiary shall
be paid a death benefit in the form of five substantially equal annual
installment payments, such payments

 

8



--------------------------------------------------------------------------------

to commence as of the first business day of the calendar month that is at least
six months after the date of the Participant’s death. The amount of such benefit
shall equal the vested balance of the deceased Participant’s Accounts,
determined as of the Determination Date that coincides with or immediately
precedes the date on which distribution commences.

 

The amount of each annual installment shall equal the vested amount allocated to
the deceased Participant’s Accounts as of the Determination Date immediately
preceding payment, multiplied by a fraction (a) the numerator of which is one,
and (b) the denominator of which is the number of annual installments remaining
to be paid. During the installment period, the deceased Participant’s Accounts
shall be credited with income, gain, or loss in accordance with the provisions
of Article VI hereof. To facilitate payment hereunder, investments shall be
deemed liquidated on a pro rata basis, unless the Committee provides otherwise.

 

Notwithstanding the foregoing, if the value of a death benefit payable hereunder
is $10,000 or less, then the Committee shall distribute the vested portion to
the Participant’s Beneficiary or Beneficiaries in the form of a single-sum
payment on the first business day of the calendar month that coincides with or
immediately follows the sixth month after the Participant’s death, and no
additional benefit shall be payable under this Plan with respect to such
Participant.

 

8.3 Participant’s Death After Benefit Commencement Date. If a Participant dies
after his or her Benefit Commencement Date, the Company shall pay to the
Participant’s Beneficiary the remaining benefit, if any, that would otherwise be
payable to the deceased Participant, determined in accordance with the terms of
Article VII hereof.

 

8.4 Death of Beneficiary. In the event of the death of a Beneficiary, the
remaining benefit to which such Beneficiary was entitled at the time of such
Beneficiary’s death, if any, shall be payable to the beneficiary or
beneficiaries designated in writing, by such Beneficiary on a form submitted by
such Beneficiary to the Committee (or such benefits shall be payable to the
Beneficiary’s estate if the Beneficiary fails to designate a beneficiary or
beneficiaries).

 

ARTICLE IX

SHORT TERM DEFERRALS; HARDSHIP

WITHDRAWALS; OTHER DISTRIBUTIONS

 

9.1 Short-Term Deferrals. Notwithstanding any provision of this Plan to the
contrary, the amount of a Participant’s Short-Term Deferral (as adjusted for
income, gain, or loss) shall be distributed in the form of a single-sum payment
as of the Determination Date that coincides with or immediately follows the
Benefit Commencement Date designated by such Participant on his or her Schedule
A.

 

9.2 Hardship Withdrawals. If a Participant experiences a Financial Hardship,
such Participant shall receive all or a portion of his or her Accounts in the
form of an immediate single-sum payment, subject to the limitations set forth
below:

 

  a. A request for withdrawal shall be made, in writing, and shall set forth the
circumstances surrounding the Financial Hardship. As a condition of and part of

 

9



--------------------------------------------------------------------------------

such request, the Participant shall provide to the Committee his or her written
representation that (i) the hardship cannot be relieved by insurance or other
reimbursement reasonably available to the Participant, (ii) the hardship can
only be relieved by liquidation of the Participant’s assets and any such
liquidation would itself result in severe damage or injury to the Participant,
and (iii) the Participant has no reasonable borrowing capacity to relieve the
hardship. The Committee shall be entitled to request such additional information
as may be reasonably required to determine whether a Financial Hardship exists
and the amount of the hardship and to establish additional conditions precedent
to the review or granting of a request for a withdrawal on account of a
Financial Hardship.

 

  b. If the Committee determines that a Financial Hardship exists, the Committee
shall authorize the immediate withdrawal of an amount required to meet the
financial need created by such hardship, including any taxes payable on account
of such withdrawal.

 

9.3 Benefits Payable on Termination for Cause. Notwithstanding any other
provision of this Plan to the contrary, if a Participant’s employment with the
Company or any Affiliate is terminated for Cause, the Participant’s
participation in this Plan shall be terminated and the Participant shall not be
entitled to any form of benefit hereunder; provided, however, that the
Participant shall be paid the principal amount of such Participant’s
Compensation and/or Bonus deferred hereunder, as adjusted for earnings or
losses, (but not Company Contributions or the earnings or losses thereon), in
the form of a single-sum payment on his or her Initial Benefit Commencement
Date.

 

For purposes of this Section 9.3 and unless otherwise defined in a separate
employment or similar agreement between the Company (or an Affiliate) and a
Participant, the term “Cause” means that a Participant has:

 

  a. Committed an intentional act of fraud, embezzlement, or theft in the course
of his or her employment or otherwise engaged in any intentional misconduct
which is materially injurious to the Company’s (or an Affiliate’s) financial
condition or business reputation;

 

  b. Committed intentional damage to the property of the Company (or an
Affiliate) or committed intentional wrongful disclosure of confidential
information which is materially injurious to the Company’s (or an Affiliate’s)
financial condition or business reputation; or

 

  c. Intentionally refused to perform the material duties of his or her
position.

 

No act or failure to act on the part of the Participant will be deemed
“intentional” if due primarily to an error in judgment or negligence, but will
be deemed “intentional” only if done or omitted to be done by a Participant not
in good faith and without reasonable belief that his or her action or omission
was in the best interest of the Company (or an Affiliate). The Committee (or its
designee) shall determine in its sole and absolute discretion whether
termination for Cause has occurred hereunder.

 

10



--------------------------------------------------------------------------------

9.4 Early Payments. Notwithstanding any provision of this Plan to the contrary,
the Committee shall direct the distribution to any Participant in the form of an
immediate single-sum payment all or any portion of the amount then credited to a
Participant’s affected Deferred Benefit Account if an Adverse Determination is
made with respect to such Participant. For this purpose, the term “Adverse
Determination” shall mean that, based upon Federal tax or revenue law, a
published or private ruling or similar announcement issued by the Internal
Revenue Service, a regulation issued by the Secretary of the Treasury, a
decision by a court of competent jurisdiction, a closing agreement made under
Section 7121 of the Code that is approved by the Internal Revenue Service and
involves such Participant or a determination of counsel, a Participant has or
will recognize income for Federal income tax purposes with respect to any amount
that is or will be payable under this Plan before it is otherwise to be paid
hereunder.

 

9.5 Disability. If a Participant becomes Disabled, he or she shall receive a
distribution of the vested amount credited to his or her Account in the form of
two substantially equal annual installments, the first such installment to be
paid no earlier than 90 days after the Committee determines that the Participant
is Disabled and the subsequent installment paid at the time prescribed under
Section 7.4(b) hereof.

 

9.6 Change in Control. Upon the occurrence of a Change in Control, a Participant
shall receive an immediate distribution of the vested amount credited to his or
her Accounts in the form of a single sum payment.

 

ARTICLE X

PLAN ADMINISTRATION

 

10.1 Powers. This Plan and all matters related thereto shall be administered by
the Committee. The Committee shall have the power and authority to interpret the
provisions of this Plan and shall determine all questions arising under the Plan
including, without limitation, all questions concerning administration,
eligibility, the determination of benefits hereunder, and the interpretation of
any form or other document related to this Plan. In addition, the Committee
shall have the authority to prescribe, amend, and rescind rules and
administrative procedures relating to the operation of this Plan, to instruct
any trustee as to the investment of any asset held for the purposes described in
Section 12.2, hereof, and to correct any defect, supply any omission, or
reconcile any inconsistency in this Plan.

 

Any determination by the Committee need not be uniform as to all or any
Participant hereunder. Any such determination shall be conclusive and binding on
all persons. The Committee shall engage the services of such independent
actuaries, accountants, attorneys, and other administrative personnel as it
deems necessary to administer the Plan.

 

10.2 Payments. The Committee shall have the power and authority to finally
determine the time and amount of any distribution or withdrawal hereunder,
subject to the provisions of this Plan and each Participant’s Schedule A. The
Committee shall direct the trustee of any trust established pursuant to Section
12.2, hereof, in writing, as to any such distribution or withdrawal.

 

11



--------------------------------------------------------------------------------

10.3 Delegation of Administrative Authority. The Committee may delegate to one
or more officers or employees of the Company such power and authority as may be
reasonably necessary to perform ministerial functions under the Plan and to
provide for the administration of Accounts established hereunder.

 

10.4 Claims. If a Participant (or Beneficiary) believes a benefit or
distribution is due under the Plan, he or she may request the distribution of
such benefit, in writing, on forms acceptable to the Committee. At such time,
the Participant (or Beneficiary) will be given the information and materials
necessary to complete any request for the distribution of a benefit.

 

If the request for distribution or withdrawal is disputed or denied by the
Committee, the following action shall be taken:

 

  a. First, the Participant (or the Beneficiary) will be notified, in writing,
of the dispute or denial as soon as possible after receipt of the request for a
distribution. Typically, the Participant will be notified within 90 days after
the Committee receives his or her claims unless the Committee determines that
special circumstances require additional time. The Participant will be notified
in writing if an extension is necessary, and the notice of response will be due
no more than 180 days from initial submission of the claim.

 

  b. Second, the Participant (or the Beneficiary) shall be entitled to full
review of his or her request for a distribution. A Participant (or Beneficiary)
desiring a review of the dispute or denial must request such a review, in
writing, not later than 60 days after the notification of the dispute or denial
is received. During the review, the Participant (or the Beneficiary) may be
represented and will have the right to inspect all documents pertaining to the
dispute or denial.

 

  c. The Committee shall render its decision within 60 days after receipt of the
request for the review. In the event special circumstances require an extension
of time, the Committee shall notify the Participant (or Beneficiary), in
writing, and the decision shall be rendered no later than 120 days after the
receipt of the request.

 

Any decision by the by the Committee shall be made in writing and shall include
the following information:

 

  a. The specific reasons for the action taken;

 

  b. Specific reference to the provisions of the Plan upon which the decision is
based;

 

  c. If the Participant is entitled to an appeal of such decision, a description
of any additional information necessary to present such appeal and an
explanation of the appeal procedures.

 

12



--------------------------------------------------------------------------------

ARTICLE XI

PARTICIPANTS’ RIGHTS

 

11.1 Spendthrift Provision. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage,
or otherwise encumber any amount payable hereunder. No amount payable under this
Plan shall, prior to actual payment, be subject to seizure or sequestration for
the payment of any debt, judgment, alimony, or separate maintenance owed by a
Participant or any other person. No amount payable under this Plan shall be
transferable by operation of law in the event of a Participant’s or other
person’s bankruptcy or insolvency.

 

11.2 No Continued Employment. No Participant shall have any right to continue in
the employ of the Company or an Affiliate for any period of time or any right to
continue his or her present or any other rate of compensation on account of
participation in this Plan.

 

11.3 Offset. If, at the time of any distribution hereunder, a Participant or his
or her Beneficiary is indebted to the Company or any Affiliate, then any
distribution to be made to the Participant, his or her Beneficiary or both, may,
at the discretion of the Committee, be reduced by the amount of such
indebtedness.

 

11.4 Obligation for Benefit Payments. Notwithstanding any provision of this Plan
to the contrary, the payment of benefits under this Plan shall remain the
obligation of the Company or the Affiliate who is the employer of a Participant
hereunder. In the event the Company or such Affiliate designates a third-party
as the payor of the benefits and the assets of such third-party are insufficient
to meet the payment obligations of the Company or Affiliate, such deficiency
shall be paid by the Affiliate or the Company, as the case may be.

 

11.5 Taxes. The Company or an Affiliate or any third-party payor shall withhold
from the payment benefits hereunder any amount required to be withheld under
applicable federal or state tax laws.

 

11.6 Company’s Protection. By execution of a Schedule A, each Participant shall
be deemed to have agreed to cooperate with the Company and its Affiliates by
furnishing any and all information reasonably requested by the Committee in
order to facilitate the payment of benefits hereunder, including, without
limitation, the taking of such physical examinations as the Company or the
Committee may deem necessary and taking such other action as may reasonably be
requested by the Company or the Committee. If a Participant refuses to
cooperate, is uninsurable or is insurable at other than standard rates, the
Committee, in its sole discretion, may determine that the Participant is
ineligible to participate hereunder. Upon any such determination, the
Participant shall be entitled to the return of the principal amount of his or
her deferrals.

 

If insurance on the life of any Participant is obtained and such Participant
commits suicide during the two-year period beginning on the date of his or her
participation in this Plan or if a Participant hereunder makes any material
misstatement of information or nondisclosure of

 

13



--------------------------------------------------------------------------------

medical history, the Committee, in its sole discretion, may terminate the
participation of any such Participant hereunder. Upon any such termination, the
Participant shall be entitled to the return of the principal amount of his or
her deferrals hereunder.

 

ARTICLE XII

MISCELLANEOUS

 

12.1 Termination of Plan. The Board of Directors shall have the right, at any
time, to terminate this Plan. The Board shall provide written notice of such
termination to each Participant hereunder. As of the effective date of the
termination hereunder:

 

  a. All deferrals hereunder shall cease;

 

  b. Amounts then credited to a Participant’s Deferred Benefit Account shall
continue to be invested in accordance with Section 6.3 hereof; and

 

  c. Distribution of a Participant’s Accounts shall be made at the time and in
the manner prescribed under Articles VII and VIII hereof.

 

12.2 Funding. The Company may establish a trust in connection with the adoption
of this Plan. Each year during the continuance of this Plan, the Committee may
designate amounts or property to be added to the trust on behalf of the Company
or an Affiliate. The property comprising the assets of such trust, including any
insurance policy on the life of a Participant purchased by such trust or
contributed to such trust by the Company or an Affiliate, shall at all times
remain the property of such trust. The trustee of such trust shall distribute
the assets comprising such trust in accordance with the provisions and the trust
agreement, all as instructed by the Committee, but in no event shall such
trustee distribute the assets of such trust to or for the benefit of the Company
or any Affiliate, except as provided in the trust agreement.

 

No Participant or Beneficiary shall have the right to, or claim under or
against, any insurance policy on the life of the Participant obtained by the
Company or an Affiliate or any asset held in trust to help defray the cost
incurred in providing benefits under this Plan. Any such policy or other
property shall be, and remain, a general, unpledged asset of the Company or an
Affiliate or the trust, as the case may be.

 

12.3 Inurement. This Plan shall be binding upon and shall inure to the benefit
of the Company and each Participant hereto and their respective heirs,
executors, administrators, successors, and assigns.

 

12.4 No Effect on Other Benefits. Any compensation paid or benefits provided to
a Participant shall be in addition to, and not in lieu of, the benefits provided
to such Participant under this Plan. Nothing in this Plan shall be construed as
limiting, varying, or reducing the provision of any benefit available to a
Participant, such Participant’s estate, or Beneficiary pursuant to any
employment agreement, retirement plan, including any qualified pension or
profit-sharing plan, health, disability or life insurance plan, or any other
form of agreement or arrangement between the Company and/or an Affiliate and a
Participant.

 

14



--------------------------------------------------------------------------------

12.5 Amendment and Modification. The Board of Directors of the Company may amend
this Plan, in its discretion. In addition, the Committee shall possess the
authority to amend the Plan, any Schedule A executed in connection with the Plan
or any ancillary form or document related to the Plan, to facilitate its
administration, to ensure that the Plan is deemed an unfunded plan of deferred
compensation within the meaning of the Code or ERISA, or otherwise to comply or
make consistent with applicable law.

 

Any amendment that adversely affects the amount then credited to a Participant’s
Accounts shall be effective only with the written consent of each such
Participant. Notwithstanding the foregoing, however, the consent of any
Participant or Beneficiary shall not be required if the Board of Directors or
the Committee, as the case may be, reasonably determines that an amendment or
modification is necessary to ensure that amounts credited to a Participant’s
Accounts are not subject to Federal income taxation until withdrawn or
distributed or to ensure that the Plan is deemed to be unfunded or maintained
for the benefit of a select group of management employees within the meaning of
ERISA.

 

12.6 Governing Law. This Plan is governed by the internal laws of the State of
Mississippi, in all respects, including matters of construction, validity and
performance.

 

THIS PLAN was approved by the Board of Directors of NBC Capital Corporation, to
be effective as of the date first set forth above, and is hereby executed on
December 3, 2004.

 

NBC CAPITAL CORPORATION

By:

 

/s/ Lewis F. Mallroy, Jr.

--------------------------------------------------------------------------------

Its:

 

Chairman and Chief Executive Officer

 

15



--------------------------------------------------------------------------------

NBC CAPITAL CORPORATION

2005 DEFERRED COMPENSATION PLAN

 

EXHIBIT A

PARTICIPATING AFFILIATES

 

Employees of the following Affiliates of the Company shall be eligible to
participate in the Plan, when designated in accordance with Article III thereof:

 

Affiliate

--------------------------------------------------------------------------------

   Federal Tax ID Number


--------------------------------------------------------------------------------

National Bank of Commerce

   64-0156695

Galloway-Chandler-McKinney Insurance Agency, Inc.

   64-0908703

NBC Insurance Services of Alabama, Inc.

   63-1224394

First National Finance Company

   64-0799232

NBC Service Corporation

   64-0770186

Enterprise National Bank

   62-1382063

 

16



--------------------------------------------------------------------------------

NBC CAPITAL CORPORATION

2005 DEFERRED COMPENSATION PLAN

 

EXHIBIT B

INVESTMENT POLICY

 

1. Purpose:

 

This Investment Policy (the “Policy”) is intended to form a part of the NBC
Capital Corporation 2005 Deferred Compensation Plan (the “Plan”) and to be
deemed incorporated therein by this reference. This Investment Policy is adopted
by the Committee pursuant to the power and authority granted to it under Section
6.3 of the Plan. Capitalized terms used herein shall have the meanings ascribed
to them in the Plan.

 

2. Investment Specifications:

 

Each Participant shall be permitted to provide advisory investment
specifications to the Committee or its designee with respect to the investment
and reinvestment of amounts credited to his or her Accounts, from time to time.
Such investment specifications shall provide for investment in one or more of
the following:

 

  a. Goldman Sachs Growth Opportunity (GGOIX)

 

  b. Fidelity Advisor International Capital Appreciation (FCPIX)

 

  c. Goldman Sachs Mid-Cap Value (GSMCX)

 

  d. Goldman Sachs Small- Cap Value (GSSIX)

 

  e. Oakmark International Equity (OAKIX)

 

  f. Vanguard Explorer (VEXRX)

 

  g. Federated Municipal Ultrashort (FMUSX)

 

  h. Goldman Sachs Short-Term Government (GSTGX)

 

  i. PBHG Large Capital Growth (PBHLX)

 

  j. SEI Large Cap Value (TRMVX)

 

  k. SEI S & P 500 Index (TRQIX)

 

  l. NBC Money Market Fund

 

17



--------------------------------------------------------------------------------

Investment specifications provided by a Participant hereunder shall be made in
the following form:

 

  a. Investment specifications shall be separately stated with respect to
prospective contributions and existing account balances.

 

  b. Investment specifications shall be made in writing and delivered to the
Committee or its designee.

 

Investment specifications shall be effective not later than one business day
after receipt by the Committee or its designee provided that any investment in a
common or collective investment offered by the Trustee shall be made on a
monthly basis and any other investment with a time restriction or delay shall be
made as soon as administratively practicable.

 

3. Authority of the Committee:

 

In addition to any power and authority granted to it under the Plan, the
Committee or its designee shall possess the authority to increase or decrease
the number of investment alternatives available hereunder, substitute, add or
remove any investment alternative available hereunder or restrict the person or
persons with respect to whom an investment alternative may be available. Such
power and authority need no be uniformly exercised as to all Participants in the
Plan. The Committee may establish additional investment policies and procedures
with respect to investment specifications or amend this policy, in its
discretion, from time to time.

 

/s/ Lewis F. Mallory, Jr.

--------------------------------------------------------------------------------

Authorized Representative of the Committee

Date: December 3, 2004

 

18